Citation Nr: 1613244	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-14 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a vision disorder, including as secondary to hypertension.

5  Entitlement to service connection for a kidney disorder, including as secondary to hypertension.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from March 1964 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2011, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that denied the benefits sought on appeal.  The Veteran timely appealed the September 2009 and March 2011 decisions, and in June 2014 the Board remanded the issues of service connection for a lumbar spine disorder, hypertension, a vision disorder, and a kidney disorder for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to schedule a hearing before a Veterans Law Judge.  The next month, the Veteran submitted a statement indicating that he no longer wished to testify before a Veterans Law Judge; thus, his hearing request is considered withdrawn.  There has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The issue of entitlement to service connection for a kidney disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not currently experience a psychiatric disorder.

2.  The Veteran's lumbar spine disorder did not have its clinical onset in service and is not otherwise related to active duty.

3.  The Veteran's hypertension did not have its clinical onset in service and is not otherwise related to active duty.

4.  The Veteran's vision disorder did not have its clinical onset in service and is not otherwise related to active duty; no vision disorder has been caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have a psychiatric disorder that was incurred or aggravated in service, and no such disorder may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The Veteran does not have a lumbar spine disorder that was incurred or aggravated in service, and no such disorder may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The Veteran does not have hypertension that was incurred or aggravated in service, and no such disorder may be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The Veteran does not have a vision disorder that was incurred or aggravated in service, and no such disorder may be presumed to have been incurred therein; any current vision disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in December 2008 and June 2010.  See id.  These letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, and what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA.  The letters further notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO did not provide the Veteran with a notice letter specifically concerning his claim for service connection for an acquired psychiatric disorder.  Nevertheless, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim and that the RO's failure to provide the Veteran with a fully VCAA-compliant notice letter did not affect the essential fairness of the adjudication.  In short, the Board concludes that the requirements for the fair development of the appeal have been met.  In this case, the Veteran has not been adversely affected by the lack of notice because the RO sent the Veteran a statement of the case (SOC) in June 2015 in which it provided a copy of the regulations outlining the evidence and information needed to establish a claim for service connection, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  In the SOC, the RO again denied the Veteran's psychiatric claim, relying on the same rationale and evidence as that discussed in the October 2013 rating decision. Thus, although he was not sent a VCAA-compliant notice letter regarding his psychiatric claim in full compliance with due process, the Board finds that the Veteran has been provided with essentially the same information by way of the June 2015 SOC.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board thus concludes that nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

In light of the foregoing, the Board finds that the administrative appeal process provided the Veteran with notice of the specific criteria governing his claims, and it is apparent from the record that he and his representative understood those things relative to claims, as well as the reason his claims were denied.  The Board thus concludes that during the administrative appeal process the Veteran was provided the information necessary such that further action to provide additional notice would be merely duplicative of what has already transpired.  In any event, the Veteran has not claimed or demonstrated any prejudice with regard to any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records and lay statements of the Veteran, as well as post-service treatment from VA and private treatment providers and letters from private physicians.  The evidence of record also contains report of an examination concerning the Veteran's claimed hypertension and lumbar spine disorder that was requested by VA and performed in August 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination and medical opinions obtained in this case are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims for a lumbar spine disorder and for hypertension has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims that need to be obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  

A VA examination was not provided to the Veteran in conjunction with his claims of service connection for a psychiatric disorder and a vision disorder but the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, as discussed below, there is simply no indication that the Veteran experiences an acquired psychiatric disorder or a vision disorder that is related to 

his time in service.  Further, as the Board is herein denying the claim for service connection for hypertension, the claim for a vision disorder on a secondary basis fails as a matter of law.  As such, VA is not required to afford the Veteran an examination as to these claims, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, if psychosis or arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In Jandreau, the United States Court of Appeals for the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, n. 4.  Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that varicose veins is a disability that is unique and readily identifiable).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2015) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.).  The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran contends that he has a psychiatric disorder, a lumbar spine disorder, hypertension, and a vision disorder that began while he was on active duty or are otherwise etiologically related to his time in service.  He has further contended in the alternative that his vision disorder developed as a result of, or has been aggravated by, his claimed hypertension.  

Service treatment records reflect that the Veteran was seen in December 1976 and again in March 1977 for complaints of low back pain and muscle spasm.  X-rays of the lumbar spine were normal in February 1977.  He was seen in April 1979 for complaints of insomnia for several days; at that time and again on the next day his blood pressure was read as elevated.  However, although a rule-out diagnosis of "possible insomnia secondary to hypertension" was identified, no clear diagnosis of hypertension was assigned, and at his January 1981 separation medical examination, the Veteran's blood pressure was read as 114/70, within normal limits.  On his separation report of medical history the Veteran reported "Yes" when asked if he had high blood pressure; the physician noted that he had displayed high blood pressure at one point during service but that his three-day blood pressure testing was normal.  The Veteran denied back pain at that time, and the separation examination found his spine and musculoskeletal system to be normal.   

Post-service records reflect that the Veteran was first seen by private treatment providers in December 2004 for complaints of low back pain following lifting a heavy item; X-rays from that treatment visit documented degenerative disease of the lumbar spine.  He was incidentally noted at that visit to have elevated blood pressure and diagnosed with hypertension.  At a later treatment visit in September 2006, he reported that the December 2004 incident had been his "first back issue."  Since that initial diagnosis, the Veteran has continued to seek treatment for hypertension and low back problems, including multiple incidences of emergent treatment for exacerbation of low back pain.  The Veteran filed a claim of service connection for back disability and hypertension in December 2008.   He reported on multiple occasions in 2010 that he had first developed back pain in service but had not sought treatment until 2005.  In addition, the Veteran has been treated on a regular basis throughout the appeal period for glaucoma and retinal vein occlusion.  

The Veteran underwent VA examination in August 2009 concerning his hypertension and lumbar spine claims.  Report of that examination reflects that the examiner reviewed the Veteran's entire claims file, including his service and post-service treatment records and his contentions regarding the in-service onset of both hypertension and back problems.  The examiner diagnosed the Veteran with essential hypertension and degenerative joint disease of the lumbar spine but opined that it was less likely than not that either disorder was etiologically linked to service.  In so finding, the examiner noted the in-service readings of elevated blood pressure but found that there was no actual diagnosis of "chronic hypertension" or a "chronic low back condition" assigned while the Veteran was on active duty.  The examiner further pointed out that the Veteran's separation medical examination found no hypertension or lumbar spine disorder and noted that the Veteran had not been diagnosed with or sought treatment for hypertension or back problems for many years after separation from service.  

The Veteran has also submitted two letters from private physicians concerning his claimed disorders.  In the first, dated in April 2010, the Veteran's treating ophthalmologist noted the Veteran's hemiretinal vein occlusion, which he stated was "associated with hypertension and glaucoma, both of which [the Veteran] has."  The ophthalmologist did not provide any opinion linking any vision disorder with the Veteran's service.  In the May 2011 letter, the Veteran's private treatment provider noted the Veteran's diagnosis of hypertension and stated that on " review of [the Veteran's] active duty medical records, he was diagnosed with HTN while in service."  

Turning first to the Veteran's claim of service connection for an acquired psychiatric disorder, upon review of the evidence of record, the Board finds that the preponderance of the evidence is against this claim.  The Veteran's service treatment records are silent as to any complaints or diagnoses of any psychiatric problems, and no such diagnoses were made at the January 1981 separation report of medical examination.  The Veteran made no psychiatric complaints on his January 1981 separation medical history report.  Post-service treatment records are similarly silent as to any complaints of or treatment for psychiatric problems.  

In this case, the greater weight of the evidence points to the Veteran not having any chronic acquired psychiatric disorder at any point during the appeal period.  Here, considering that there is no mention whatsoever of any psychiatric problems either in the service treatment records or in any of the Veteran's post-service treatment records, either in the way of a subjective complaint or objective clinical finding, the Board finds that the Veteran has not demonstrated a currently diagnosed acquired psychiatric disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service").  With no persuasive medical evidence of a diagnosed disability, the analysis ends, and service connection for an acquired psychiatric disorder must be denied.  In so finding, the Board acknowledges that, as a layperson, the Veteran is competent to report symptoms of a psychiatric disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds the Veteran's normal psychiatric system at separation and the lack of any current psychiatric disability to be the most probative evidence as to the state of the Veteran's psychiatric system.  The Board thus finds that the Veteran's assertion of having a psychiatric disorder due to service is not persuasive.  Absent a currently diagnosed disability, service connection for an acquired psychiatric disorder is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the claims of service connection for hypertension and a lumbar spine disorder, upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a lumbar spine disorder or hypertension that is etiologically linked to his time in service.

In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the VA examiner's findings in August 2009 that the Veteran does not have a lumbar spine disorder or hypertension that began in or is otherwise linked to service.  In so finding, the Board notes first that the August 2009 VA examination report contains clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current lumbar spine degenerative joint disease or hypertension is etiologically linked to his time in service.  Although it is clear that the Veteran does in fact suffer from lumbar spine degenerative joint disease and hypertension currently, the VA examiner specifically found, upon extensive record review and examination, that his current lumbar spine degenerative joint disease and hypertension are not etiologically linked to service.

In finding that the VA examiner's opinions are more probative than the findings of the private physician as set forth in the May 2011 letter, the Board observes, first, that the private physician stated that review of the Veteran's service treatment records established that he had been "diagnosed" with hypertension while on active duty.  However, the August 2009 VA examiner clearly discussed those findings, pointing out that no such diagnosis was actually assigned, given that follow-up blood pressure tests from the initial elevated blood pressure were read as normal.  The strongest evidence in favor of the hypertension claim is the finding from the private physician that the Veteran was first diagnosed with hypertension in service and continues to experience hypertension.  The Board finds that this evidence is outweighed by the medical evidence from the August 2009 VA examiner's reasoned opinion, based on a thorough review of the entirety of the record as well as physical evaluation of the Veteran, that his currently diagnosed hypertension did not begin in and otherwise is not likely related to service.  Importantly, the VA examiner pointed out that it is less likely than not that the Veteran's hypertension began in service or was etiologically related to his in-service elevated blood pressure readings, given that there was, in fact, "no diagnosis of chronic hypertension rendered while in service" and that more than two decades had passed between his separation from service and his diagnosis of hypertension.  The private physician opines that the Veteran had hypertension continuously over this period but does not explain the lack of any treatment until many years after service.  Thus, in arriving at a decision as to whether the Veteran's current hypertension is linked to his time on active duty, the Board thus finds more persuasive the medical opinions provided by the VA examiner in August 2009.  

Regarding the Veteran's lumbar spine claim, the only evidence in favor of the claim is his own statements that his back problems began during service and have continued to the present.  However, the Board finds that this evidence is outweighed by the medical evidence from the VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge.  In addition, in arriving at his negative opinions, the VA examiner considered the Veteran's contentions regarding the etiology of his lumbar spine disorder and nevertheless concluded that the Veteran's current disorder is not likely related to service.  In light of the well-reasoned opinion offered by the VA examiner in August 2009, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The VA examiner provided a report that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon the VA examiner's opinions in making its determination.  As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's lumbar spine disorder is not likely related to his time in service.  For these reasons, the Board concludes that the VA examiner's opinion is of greater weight.

Specifically regarding the Veteran's claim for a vision disorder, the Board has considered the evidence of record and finds that there is no competent evidence medically relating any currently diagnosed vision disorder to military service.  In that connection, the Board notes that the April 2010 private ophthalmologist did not provide an etiological opinion linking the Veteran's retinal vein occlusion to service, but only to glaucoma and hypertension.  Absent a medical opinion in the record of a relationship to military service, the Veteran's claim for service connection for a vision disorder must be denied.  Further, in this case, the Board notes that the Veteran has not contended that he first experienced symptoms of a vision disorder in service, only that "they are related to my time in service."  

The Board has considered the Veteran's contentions that his current lumbar spine disorder, hypertension, and vision disorders are etiologically linked to his time in service.  However, the Board notes that in order for the claim of service connection to be granted, the record would have to contain competent evidence linking his claimed disorders to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his current disorders and service.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as pain or decreased visual acuity, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on complex medical questions such as these.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed hypertension and lumbar spine disorder are not etiologically linked to military service.  Thus, the Veteran's own assertions as to the etiology of his current disorders have little probative value.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (that is, symptoms capable of lay observation), diagnosing an orthopedic disorder such as degenerative joint disease or a disorder such as hypertension or glaucoma that requires specialized testing, is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the VA examiner considered the Veteran's contentions regarding his symptomatology and nevertheless found that his hypertension and lumbar spine disorder are not etiologically linked to service.  The Board accepts the opinions of the VA examiner as being the most probative medical evidence on the subject, as the opinions are based on thorough review of all historical records and thorough examination and contains a detailed rationale for the examiner's conclusions.  The Board thus finds that the Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiner, who is a medical professional.  The Board further notes that, despite his contentions regarding continuity of symptomatology at the August 2009 VA examination, the Veteran reported at his January 1981 separation report of medical history that he had no back problems, and no back problems or hypertension was diagnosed at his separation medical examination.  When seen for back problems in the mid-2000s, the Veteran related them to a lifting incident in December 2004.  The initial claims of back problems since service followed his claim for compensation in 2008.  The Board finds the contemporaneous treatment records more convincing that the more recent histories offered following his claim for compensation.  The contentions of continuity of symptomatology are not convincing.

In this case, the Board accepts the VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as they are based on a review of all historical records and physical examination of the Veteran and contain detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the VA examiner's opinions were based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding continuity of symptomatology-the Board finds that the August 2009 VA examiner's opinions are the most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  This is particularly true given that the private physician's opinion regarding the etiology of the Veteran's hypertension appears to be based in significant part on the inaccurate factual premise discussed above.  In particular, as noted above, the VA examiner independently reviewed the record, including the Veteran's contentions concerning the onset of symptoms in service; examined the Veteran; and concluded that his current hypertension and lumbar spine disorder are not likely related to service.  The examiner offered a clear rationale for these conclusions, based not only on the Veteran's contentions but on the evidence as set forth in his service and post-service treatment history as well as on the examiner's own medical expertise.  Thus, the Board finds that the Veteran's claims for a lumbar spine disorder and hypertension must be denied.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection for an acquired psychiatric disorder, a lumbar spine disorder, hypertension, and a vision disorder on a direct basis, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Regarding the claim for a vision disorder on a secondary basis, to the extent that the Veteran contends that the disorder developed secondary to, or has been aggravated by, his hypertension, the Board herein finds that entitlement to service connection for hypertension is not warranted.  Thus, as a matter of law, the Veteran's claim for service connection for a vision disorder as secondary to hypertension must fail.  Insofar as the condition to which the Veteran claims his vision disorder is secondary has not been service connected, the claim for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the Veteran's claim for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for a lumbar spine disorder is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a vision disorder is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for a kidney disorder.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran underwent VA examination in August 2009.  At that time, the examiner noted the Veteran's report of having first passed kidney stones in the 1970s, during service, and continuing to experience similar symptoms since that time.  The examiner also acknowledged the multiple in-service visits for such complaints reflected in the Veteran's service treatment records.  However, the examiner did not provide an etiological opinion as to whether the Veteran's nephrolithiasis is related to his time in service, including to the documented treatment for kidney stones.  This is particularly relevant given that the Veteran was diagnosed with kidney stones during service as well as at the examination.  The examiner further failed to address whether the Veteran had any other kidney disorder and if so whether any such disability is related to service.    

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2015).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as symptoms in service or current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  He, however, cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of a disability that requires medical testing to diagnose.  Id.

The Board further notes that the Court has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Here, the August 2009 examiner did not provide an etiological opinion concerning the diagnosis of nephrolithiasis and did not discuss whether any other kidney disorder is present and, if so, whether it is related to service.  

Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain further VA examination and opinion regarding the etiology of the Veteran's claimed kidney disorder.  Such opinion is needed to fully and fairly evaluate the claim of service connection for a kidney disorder.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination.  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  

The VA examiner must review the claims file, examine the Veteran, and assign a diagnosis for each kidney disorder he currently experiences.  For each such disability identified, the examiner must provide a well-reasoned opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is related to the Veteran's time in service.  

In rendering these opinions, the examiner must consider the Veteran's documented history and contentions and must specifically discuss the multiple in-service and post-service diagnoses of and treatment for kidney stones.  The examiner must also thoroughly discuss the Veteran's contentions concerning the in-service onset of kidney stones and the continuity of similar symptoms from that time to the present in the context of any negative opinion.  

The examiner must set forth the complete rationale for all opinions expressed, to include citation to pertinent evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles must be included as necessary to explain the examiner's opinions.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim remaining on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time for response before the claims file is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


